'On the Merits.
Bermudez, O. J.
This is a suit in damages, brought by the plaintiff in his own right, and in that of his wife, for injury done him, in his property and business, and her, in her person.
The damages are alleged to have been caused by a freight train of ■defendant backing off a side track and running, at an unauthorized full speed, into a house occupied by the plaintiff, as a coffee-house and residence, at 6 o’clock, on the morning of December 9, 1889, at a corner of streets in this city.
It is averred that the barroom and appurtenances were damaged so that the owner had to give the same up, his business and trade being thus broken up and destroyed.
It is, besides, stated that, by the occurrence, the wife of plaintiff,' who was in the house at the time, was struck by a heavy falling post, thrown into the street, speechless and senseless, her clothes being torn, her arm laccerated; that she suffered great pain in her breast and back.
The damages to the property and business are set down to be near $1000; those to the wife at $7500, and those to the husband at $2500; lumping about $11,000.
The charge is made that the whole accident is attributable to the gross negligence of the company, which makes it liable for the injury sustained.
*836The answer was a general denial. The case was tried by a jury, who returned a verdict for $2200, on which judgment was accordingly rendered. After a fruitless motion for a new trial, the defendant appealed. The plaintiff joins in the appeal, praying that the damages allowed be increased to $8481.50.
It is useless to state how the accident occurred. The defendant explains the circumstances under which it happened, but does not attempt to deny it, or evento charge contributory negligence on the part of the party really injured.
The issue presented is merely one of fact, involving the quantum of damages sustained.
The defendant has stated a bill of particulars, footing $350, which it considers is a more than reasonable indemnity to both the husband and the wife, dividing same as follows: $100 to the former, and $250 to the latter.
Although the testimony is far from establishing the gravity of the injury occasioned, and which has been considerably magnified, Ait is apparent that the defense has greatly minimized it. ■ It may be that Mrs. Lane’s sufferings have been, in appearance, temporary; but they were intense, occasioned as they were, by the frightful emotions of the moment. The stubborn fact remains, that she was struck by the falling of the post, and it is more than probable,"as testified to by the physician who saw her last, rather frequently, that her constitution has been so seriously impaired that she will remain an invalid, never to be herself again. She was guilty of no contributory carelessness and was hurt in her house, where she had a right to be.
Under the circumstances, we think her entitled to a reasonable indemnity, which we fix at $1500, including the damage claimed by her husband, as done to his property or business.
It is, therefore, ordered and decreed that the verdict and judgment thereon be reduced to $1500, and that thus amended, the same be affirmed, appellee to pay costs of appeal and defendant those of the lower court.